NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FERNANDO ALONSO GAMEZ-                          No.    19-71468
MONTOYA, AKA Fernando Gamez-
Montoya,                                        Agency No. A202-013-861

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 12, 2021**
                               San Francisco, California

Before: SCHROEDER and BADE, Circuit Judges, and JACK,*** District Judge.

      Fernando Alonso Gamez-Montoya, a native and citizen of Mexico, petitions



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Janis Graham Jack, United States District Judge for
the Southern District of Texas, sitting by designation.
for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an

immigration judge’s (“IJ”) denial of his application for withholding of removal and

relief under the Convention Against Torture (“CAT”). We review the agency’s

“legal conclusions de novo and its factual findings for substantial evidence.”

Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (en banc)

(citations omitted). Exercising jurisdiction under 8 U.S.C. § 1252, we deny the

petition for review.

      1.     Substantial evidence supports the IJ’s adverse credibility

determination. The IJ found material, non-trivial inconsistencies between Gamez-

Montoya’s hearing testimony and his February 2015 credible fear interview with a

law enforcement officer, in which he stated that he was “not at all” fleeing from

any problems in Mexico and that he crossed the border simply “[b]ecause it is nice

to be over here compared to being in Mexico.” While Gamez-Montoya offers

alternative explanations for these statements, nothing in the record compels us to

adopt a conclusion contrary to that of the BIA. See Pedro-Mateo v. I.N.S., 224

F.3d 1147, 1150 (9th Cir. 2000) (“[F]or us to disturb the Board’s decision, [a

petitioner] must show that the evidence not only supports . . . but compels

reversal.” (quotation marks and citation omitted)).

      Moreover, Gamez-Montoya’s multiple voluntary returns to Mexico during

the period when he was supposedly experiencing threats were inconsistent with his


                                         2
statements to the IJ that he feared returning to Mexico. See Loho v. Mukasey, 531

F.3d 1016, 1017–18 (9th Cir. 2008) (“It is well established . . . that an alien’s

history of willingly returning to his or her home country militates against a finding

of past persecution or a well-founded fear of future persecution.”). As was his

failure to apply for asylum during any of his previous crossings into the United

States. Again, while Gamez-Montoya offers alternative explanations for his

behavior, no evidence compels a finding that the BIA’s adverse credibility

determination was error. Accordingly, we reject Gamez-Montoya’s argument that

the agency’s adverse credibility determination was unsupported by substantial

evidence.1

      2.     Substantial evidence supports the BIA’s conclusion that Gamez-

Montoya failed to demonstrate that he was more likely than not to be tortured by or

with the acquiescence of a public official if he returned to Mexico. Gamez-

Montoya argues that the agency improperly denied his CAT claim based solely on

the adverse credibility finding. It is true that “an adverse credibility finding in the

asylum context does not end the [CAT] inquiry,” Taha v. Ashcroft, 389 F.3d 800,

802 (9th Cir. 2004) (per curiam), because a petitioner could still demonstrate CAT

eligibility if the remaining record evidence, “standing alone, compel[s] the


      1
       Apart from his challenge to the adverse credibility finding, Gamez-
Montoya does not address the merits of the denial of his application for
withholding of removal.

                                           3
conclusion that [he] is more likely than not to be tortured,” Dhital v. Mukasey, 532

F.3d 1044, 1051 (9th Cir. 2008) (quotation marks and citation omitted) (second

alteration in original).

       But the BIA did not base its decision regarding Gamez-Montoya’s CAT

claim exclusively on the adverse credibility finding. Rather, it held that “the

evidence of record does not meet the applicant’s burden to show that, if removed to

Mexico, he would more likely than not be tortured at the instigation or with the

acquiescence . . . of a public official acting in his or her official capacity.” Thus,

while the BIA did recognize that Gamez-Montoya’s arguments for CAT relief

relied on his own “testimony[,] which the [IJ] found not credible,” it also indicated

that it considered all the evidence in the record. See Szonyi v. Whitaker, 915 F.3d

1228, 1258 (9th Cir. 2019) (“[T]his court generally presumes that the BIA

thoroughly considers all relevant evidence in the record.”).

       Gamez-Montoya argues that the BIA ignored evidence of past torture in the

form of threats to inflict physical pain. But the BIA was not required to consider

this issue because Gamez-Montoya failed to first raise it before the IJ. See

Honcharov v. Barr, 924 F.3d 1293, 1297 (9th Cir. 2019). While Gamez-Montoya

points to additional evidence to dispute the BIA’s rejection of his CAT claim, this

evidence consists of generalized descriptions of corruption, organized crime, and

political violence, and a handful of statements from Gamez-Montoya’s friends and


                                           4
relatives describing threats of violence based on “political differences.” Nothing in

this evidence “compels the conclusion that [Gamez-Montoya] is more likely than

not to be tortured” if he returns to Mexico. Dhital, 532 F.3d at 1051.

      PETITION DENIED.




                                         5